Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 21, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  152036                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  SHAKEETA SIMPSON, as Personal                                                                            Joan L. Larsen,
  Representative of the ESTATE OF ANTAUN                                                                             Justices
  SIMPSON,
               Plaintiff-Appellee,
  and
  SHAKEETA SIMPSON,
           Plaintiff,
  v                                                                SC: 152036
                                                                   COA: 320443
                                                                   Wayne CC: 13-000307-NH
  ALEX PICKENS, JR. & ASSOCIATES, M.D.,
  P.C., doing business as PICKENS MEDICAL
  CENTER, BRIGHTMOOR GENERAL
  MEDICAL CENTER, INC., doing business as
  BRIGHTMOOR-PICKENS MEDICAL
  CENTER, ALEX PICKENS, JR., M.D., and
  LINDA S. HARTMAN, P.A.,
                Defendants-Appellants.

  _________________________________________/

         On December 7, 2016, the Court heard oral argument on the application for leave
  to appeal the June 16, 2015 judgment of the Court of Appeals. On order of the Court, the
  application is again considered, and it is DENIED, there being no majority in favor of
  granting leave to appeal or taking other action.

         YOUNG, C.J., and MARKMAN and ZAHRA, JJ., would reverse the judgment of the
  Court of Appeals.

        BERNSTEIN, J., not participating due to his prior relationship with The Sam
  Bernstein Law Firm.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 21, 2016
           d1220
                                                                              Clerk